Citation Nr: 1534525	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  07-37 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for left shoulder rotator cuff with tendonitis.

3.  Entitlement to service connection for left wrist with tendonitis.

4.  Entitlement to service connection for osteoarthritis of the acromioclavicular (AC) joint.

5.  Entitlement to a rating higher than 30 percent for service-connected asthma.
 
6.  Entitlement to a rating higher than 10 percent for service-connected intervertebral disc syndrome (IVDS) with left peripheral external cutaneous nerve involvement.

7.  Entitlement to service connection for right ear hearing loss.

8.  Entitlement to a compensable rating for service-connected headaches. 
REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1998 to March 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, in support of these claims, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  This type of a hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing is of record.

In September 2010, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) for further development and consideration.  After receiving the case back, the Board issued a decision in January 2014 denying the claim, and in response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court granted a Joint Motion for Remand (JMR) remanding the claim for further development and adjudication in accordance with the terms of the JMR.  Notably, although the Board decision appealed by the Veteran also denied service connection for right side circulation problems, including right arm numbness, the Veteran did not dispute, and the JMR does not address, that portion of the Board's decision.  To comply with the Court's Order, the Board in turn is again REMANDING this claim to the AOJ.  

Meanwhile, another AOJ decision in May 2013 denied higher ratings for service-connected asthma and IVDS, granted service connection for headaches with a noncompensable rating from September 30, 2010, and denied service connection for a left shoulder rotator cuff disability with tendonitis, a left wrist disability with tendonitis, osteoarthritis of the AC joint, and right ear hearing loss.  The Veteran filed a timely notice of disagreement (NOD) in February 2014, but has not to date been provided a Statement of the Case (SOC) concerning these other claims, or given opportunity, in response to this SOC, to file a timely Substantive Appeal (VA Form 9 or equivalent statement) to perfect the appeal of these other claims to the Board.  See 38 C.F.R. § 20.200 (2014).  The appropriate disposition in this circumstance is to remand, not merely refer, these additional claims to the AOJ for issuance of the required SOC, and to give the Veteran opportunity in response to complete his appeal thereof.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

Thus, the Board is REMANDING these claims.


REMAND

The Veteran was afforded VA examinations in January 2007, September 2007, and January 2011 to assess the nature and likely etiology of his claimed heart disability.  Both VA examiners concluded that there was no pathology upon which to render a diagnosis of a heart disability, and the Board thereafter denied the claim based on lack of evidence showing a then present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that no valid claim of service connection exists without evidence of a present disability).  

However, the Court-granted JMR agreed that neither the Board's decision nor the VA examiners' opinions adequately addressed evidence of record that was suggestive of a heart disability in reaching the conclusions noted above.  Specifically, the JMR identifies two sequential February 2009 echocardiogram reports that indicated "SINUS RHYTHM POSSIBLY EARLY REPOLARIZATION" and "SINUS RHYTHM STRONGLY SUGGESTS PERICARDITIS."  In addition, a footnote to the JMR notes that, contrary to the January 2011 VA examiner's conclusion which identified only one incident of any reported heart disorder in service, diagnosed as tachycardia, the Veteran's service treatment records (STRs) actually document two incidents of tachycardia (in March and September of 2004).  Finally, the JMR also indicates that the Board did not address a response to an addendum request to the September 2007 VA examiner's report which presented some ambiguity as to whether a diagnosis for a heart disability was warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a supplemental medical opinion is needed to adequately address the concerns raised by the Court-granted JMR.

In addition, as indicated above, the Veteran has filed a timely NOD with a May 2013 rating decision deciding several issues.  However, as an SOC has not yet been issued, those matters must be remanded for corrective action and to allow the Veteran an opportunity to respond and perfect an appeal thereof.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

Accordingly, these claims are REMANDED for the following action:

1. In response to his timely NOD, provide the Veteran an SOC concerning his claims of entitlement to:  (1) a rating higher than 30 percent for his asthma; (2) a rating higher than 10 percent for his IVDS with left peripheral external cutaneous nerve involvement; (3) a compensable initial rating for his headaches; (4) service connection for left shoulder rotator cuff with tendonitis; (5) service connection for left wrist with tendonitis; (6)service connection for osteoarthritis of the AC joint; and (7) service connection for right ear hearing loss.  Also remind him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of these claims to the Board.  Only if he perfects his appeal of these claims should they be returned to the Board for further appellate consideration.

2. Obtain any updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his claimed heart disease.

3. Then, if available, have the January 2011 VA compensation examiner submit a supplemental (addendum) opinion concerning the nature, extent, and etiology of the Veteran's claimed heart disease.  The examiner must review the entire record again, to specifically include a complete copy of this remand, the JMR, and any additional evidence secured pursuant to the development above.  The examiner must also specifically consider the sequential February 2009 echocardiograms (pages 309-310 of the Veteran's STRs) noting "SINUS RHYTHM POSSIBLY EARLY REPOLARIZATION" and "SINUS RHYTHM STRONGLY SUGGESTS PERICARDITIS."  Based on a review of such evidence, the examiner should provide opinions responding to the following:

a. Does the Veteran have a current heart disability?  In so finding, the examiner must specifically consider and discuss the significance of the February 2009 echocardiograms.  In addition, the examiner must address and clarify, to the extent possible, the apparent ambiguity in the September 2007 VA examination addendum report which indicate that echocardiograms conducted at the time were not consistent with a prior finding that there was no heart pathology.  The examiner should also attempt to reconcile, to the extent possible, the September 2007 echocardiogram's conflicting diagnosis of a heart murmur and notation of a normal study.

b. If a heart disability is diagnosed, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) that a diagnosed heart disability was caused or aggravated by his military service.

All opinions provided must include a complete rationale specifically addressing the concerns indicated in this remand and its directives, and in the Court-granted JMR, with citation to supporting factual data and medical literature, as appropriate.

If, for whatever reason, the January 2011 VA examiner is no longer available to provide this additional comment (supplemental or addendum opinion), then forward the file to another examiner possessing the necessary qualifications and expertise.  If necessary, schedule the Veteran for an additional VA examination.

4. Ensure the additional medical comment (supplemental or addendum opinion) is responsive to this remand's directives and the JMR.  If not, obtain all necessary additional information.  38 C.F.R. § 4.2.

5. Then, readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney a Supplemental SOC (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

